Citation Nr: 1047149	
Decision Date: 12/17/10    Archive Date: 12/22/10

DOCKET NO.  08-10 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether new and material evidence has been submitted to reopen a 
previously denied claim of entitlement to service connection for 
a right knee disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active service from June 1972 to June 1975.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran testified by videoconference before the undersigned 
Acting Veterans Law Judge in April 2009.  A copy of the 
transcript of this hearing has been associated with the claims 
file.  

This case was previously before the Board in June 2009 at which 
time the claim was remanded for further development.  The Board 
is satisfied that there has been substantial compliance with the 
remand directives and the Board may proceed with review.  Stegall 
v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  In an unappealed May 1999 rating decision, the RO denied the 
Veteran's claim of entitlement to service connection for a right 
knee disability.

2.  Evidence added to the record since the RO's May 1999 rating 
decision does not relate to an unestablished fact that is 
necessary to substantiate the claim of entitlement to service 
connection for a right knee disability and does not raise a 
reasonable possibility of substantiating that claim.




CONCLUSIONS OF LAW

1.  The May 1999 decision that denied the Veteran's claim of 
entitlement to service connection for a right knee disability is 
final.  38 U.S.C.A. §§ 7105 (West 2002); 38 C.F.R. § 20.1103 
(2010).

2.  New and material evidence has not been received to reopen the 
claim for service connection for a right knee disorder.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.104, 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the Veteran's claim that a right knee 
disorder is related to his service with the United States Army 
from June 1972 to 1975.  Specifically, he claims that he had a 
pre-existing right knee disorder prior to military service and 
aggravated this disorder during military service.  

Relevant History

Upon enlistment examination in May 1972 the Veteran reported that 
his right knee "went out" while roller skating five years 
earlier.  Specifically, the Veteran indicated that his knee 
bucked and he fell.  Since that occasion the Veteran reported 
occasional feelings that his knee would give.  However, physical 
examination of the right knee at that time was negative.  
Official service treatment records are negative for complaints 
regarding the right knee during military service.

Post-service private treatment records show a diagnosis of 
degenerative joint disease of the knees beginning in December 
1994.   

The Veteran submitted an original claim for service connection 
for a right knee disorder in October 1998.  The RO denied this 
initial claim in a May 1999 rating decision, finding that while 
there were complaints regarding the right knee prior to  military 
service there were no findings regarding the right knee during 
military service and thus no evidence of aggravation of a pre-
existing right knee disorder during military service.  Although 
the RO provided notice of the denial, the Veteran did not 
initiate an appeal.  Therefore, the RO's decision of May 1999 is 
final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 
20.302, 20.1103.    

In May 2005, the Veteran requested that his claim for a right 
knee disorder be reopened.  In connection with this new claim the 
Veteran submitted copies of what appear to be a July 1972 service 
treatment record for the Veteran wherein the Veteran was treated 
for complaints regarding the knees.  However, physical 
examination of the knees at that time was normal.  

By rating decision dated in October 2005 the RO found that the 
Veteran had failed to submit "new and material evidence" to 
reopen his previously denied claim.  The Veteran submitted a 
Notice of Disagreement (NOD) in November 2005 and timely 
perfected an appeal.

In November 2007 the Veteran was afforded a VA examination to 
determine whether his pre-existing right knee disorder was 
aggravated by his military service.  The November 2007 VA 
examiner noted the Veteran's history of a right knee disorder 
prior to military service as well as the Veteran's complaints 
regarding the right knee during military service with normal 
physical examinations of the right knee.  Upon physical 
examination the examiner diagnosed the Veteran with degenerative 
joint disease of the knees.  The examiner also opined that there 
was no evidence that the Veteran's current right knee disorder 
was due to an injury during service or the result of any 
aggravation of his preexisting knee injury during his service.  
The VA examiner noted the Veteran's in-service treatment for his 
knees, but found that the Veteran's degenerative joint disease of 
both knees was due to the Veteran's morbid obesity.  

Legal Criteria

Generally, a claim which has been denied may not thereafter be 
reopened and allowed based on the same record.  38 U.S.C.A. § 
7105.  However, pursuant to 38 C.F.R. § 5108, if new and material 
evidence is presented or secured with respect to a claim which 
has been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim.

New evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an un-established fact necessary 
to substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In determining 
whether evidence is "new and material," the credibility of the 
new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

Regardless of the RO's determination as to whether new and 
material evidence has been submitted, the Board has a 
jurisdictional responsibility to determine whether a claim 
previously denied by the RO is properly reopened.  See Jackson v. 
Principi, 265 F.2d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 
5108, 7105(c)).  Accordingly, the Board must initially determine 
whether there is new and material evidence to reopen the claim.  

Analysis

Upon review of the record, the Board finds that evidence received 
since the May 1999 rating decision with regard to the claim for 
service connection for a right knee disorder is cumulative of 
evidence previously of record and therefore not new and material.  

The evidence of record, submitted by the Veteran during the years 
since the May  1999 rating decision, refers primarily to the 
evaluation and treatment, i.e., the current diagnosis and 
severity, of his right knee disability.  See Morton v. Principi, 
3 Vet. App. 508 (1992) (per curiam) (medical records describing 
the veteran's current condition are immaterial to the issue of 
service connection and are insufficient to reopen claim for 
service connection based on new and material evidence).  

The Board acknowledges that the Veteran submitted a copy of a 
service treatment record dated July 1972, which indicated that 
the Veteran complained of continued problems with his knees, but 
that examination at that time was negative.  Efforts by VA to 
obtain an original copy of this treatment record have been 
unsuccessful.  However, this record is insufficient to reopen the 
Veteran's claim, as this record is not a supplemental report 
received from the service department, such that the Veteran's 
claim must be reconsidered.  See 38 C.F.R. § 3.156(c).  
Regardless, the July 1972 record does not demonstrate that the 
Veteran's right knee was permanently worsened during his military 
service, and the Veteran has not provided any objective, medical 
evidence indicating that his current right knee disability is 
related to his military service.  See Moray v. Brown, 5 Vet. App. 
211, 214 (1993) (there must be medical evidence linking a current 
disability, even assuming the veteran has one, to his service in 
the military).  

Moreover, despite the Veteran's complaints related to his right 
knee, the record remains devoid of any evidence linking the 
etiology of this disability to his military service.  See Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) (a Veteran seeking 
disability benefits must establish the existence of a disability 
and a connection between such Veteran's service and the 
disability).  To the contrary, the November 2007 VA examination 
report states that there is no evidence that the Veteran's 
current degenerative joint disease of the knees is due to an 
injury during service or the result of any aggravation of his 
preexisting knee injury during his service; the VA examiner noted 
the Veteran's in-service treatment for his knees, but found that 
the Veteran's degenerative joint disease of both knees is due to 
his morbid obesity.  See 38 C.F.R. § 3.303(b) (subsequent, 
isolated manifestations of a chronic disorder are not service 
connected where they are clearly attributable to intercurrent 
causes).  

Additionally, the Board acknowledges that the Veteran has 
repeatedly asserted that his right knee disorder was aggravated 
during his service in the military, or is related to events 
during his service.  However, such statements must be considered 
in the context of the record as a whole to determine whether it 
raises a reasonable possibility of substantiating the claim.  In 
this regard, the Board points out that there is no objective 
medical evidence confirming that the Veteran had a right knee 
injury during his military service.  Furthermore, although the 
Veteran's medical records show evidence of treatment for his 
right knee since his service, the evidence does not demonstrate 
that the Veteran's current right knee disability is related to 
his military service.  As such, the additional evidence 
considered in conjunction with the record as a whole does not 
raise a reasonable possibility of substantiating the claim.  
In short, these medical records, as well as the Veteran's 
statements, do not demonstrate a causal relationship between his 
service in the military and his current right knee disability, 
nor do these records otherwise verify the circumstances of his 
service.  See Hickson v. West, 11 Vet. App. 374, 378 (1998); 
Spalding v. Brown, 10 Vet. App. 6, 11 (1996). 

Merely reiterating previously made arguments, without independent 
verification of these assertions, is insufficient grounds to 
reopen the claim.  Cf. Bostain v. West, 11 Vet. App. 124 (1998) 
(lay hearing testimony that is cumulative of previous contentions 
considered by decision maker at time of prior final disallowance 
of the claim is not new evidence).  See also Reid v. Derwinski, 2 
Vet. App. 312 (1992).

In conclusion, new and material evidence to reopen the Veteran's 
previously denied claim for service connection for a right knee 
disability has not been received subsequent to the last final RO 
decision.  In the absence of new and material evidence, the 
benefit-of-the-doubt rule does not apply.  See Annoni v. Brown, 
5 Vet. App. 463, 467 (1993).  As such, the Veteran's claim is not 
reopened.

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim to reopen a previously and finally denied claim, VA 
must notify a claimant of the evidence and information that is 
necessary to reopen the claim and VA must notify the claimant of 
the evidence and information that is necessary to establish his 
entitlement to the underlying claim for the benefit sought by the 
claimant.  To satisfy this requirement, VA must look at the bases 
for the denial in the prior decision and provide a notice letter 
that describes what evidence would be necessary to substantiate 
that element or elements required to establish service connection 
that were found insufficient in the previous denial.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

Substantially compliant notice was sent in July 2003, June 2005, 
March 2006, and August 2009 and the claim was readjudicated in a 
June 2010 supplemental statement of the case.  Mayfield, 444 F.3d 
at 1333.  Moreover, the record shows that the appellant was 
represented by a Veteran's Service Organization and its counsel 
throughout the adjudication of the claims.  Overton v. Nicholson, 
20 Vet. App. 427 (2006).

VA has obtained all available service treatment records, assisted 
the appellant in obtaining evidence to include Social Security 
disability records and private medical records, afforded the 
appellant a physical examination, obtained a medical opinion as 
to the etiology and severity of disabilities, and afforded the 
appellant the opportunity to give testimony before the Board.  
All known and available records relevant to the issues on appeal 
have been obtained and associated with the appellant's claims 
file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.




ORDER

As new and material evidence has not been received, the claim for 
service connection for a right knee disorder is not reopened.



____________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


